 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY AUSBORN,                                        1:19-cv-00696 JDP
12                       Plaintiff,
13                                                          ORDER TRANSFERRING CASE TO THE
             v.
                                                            SACRAMENTO DIVISION OF THE
14    CHCF CALIFORNIA, et al.,                              EASTERN DISTRICT OF CALIFORNIA

15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding without counsel, has filed a civil rights action under

18   42 U.S.C. § 1983, together with a request to proceed in forma pauperis under 28 U.S.C. § 1915.

19          In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged

20   violations took place in San Joaquin County, which is part of the Sacramento Division of the

21   United States District Court for the Eastern District of California. Therefore, the complaint should

22   have been filed in the Sacramento Division.

23          Under Local Rule 120(f), a civil action which has not been commenced in the proper

24   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

25   will be transferred to the Sacramento Division. This court will not rule on plaintiff's request to

26   proceed in forma pauperis.

27

28
                                                        1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:      May 25, 2019
 4                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8            Accordingly:
 9            1. This action is transferred to the United States District Court for the Eastern District of
10   California sitting in Sacramento; and
11            2. All future filings shall refer to the new Sacramento case number assigned and shall be
12   filed at:
13
                                     United States District Court
14                                   Eastern District of California
                                     501 “I” Street, Suite 4-200
15                                   Sacramento, CA 95814

16            3. This court has not ruled on plaintiff's request to proceed in forma pauperis.

17

18

19   No. 203

20
21

22

23

24

25

26
27

28
                                                         2
